DETAILED ACTION
In Election Reply filed on 10/29/2021, Claims 1-10 are pending, Claims 1 and 3 are currently amended, Claim 5 is cancelled, Claims 7-10 are withdrawn based on restriction requirement. Claims 1-4 and 6 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-6, drawn to an apparatus.
Group II, claims 7-10, drawn to a method. 
Applicant's election with traverse of Group I in the reply filed on 10/29/2021 is acknowledged.  The traversal is on the ground(s) that the technical features of Group I and II fail to make a contribution over the prior art in view of Mark et al and the prior art does not provide slightest hint of an analysis unit to Applicant’s amended claim set. This is not found persuasive because applicant’s amendment necessitated the new ground of restriction as set forward in the 35 USC §103 rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 has been cancelled by the Applicant’s amendment. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 and 07/09/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. Currently, the abstract is 203 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Currently, the abstract includes terms such as “feeding means”. 
The abstract of the disclosure is objected to because the phrase “(Fig. 1)” should be removed from the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 24, line 10 and Page 25, line 13, the phrase “optical fibre 5 are deposited – and optionally” should read as “optical fibre 5 are deposited and optionally”
Page 24, line 11 and Page 25. Line 14, the phrase “strengthening filament 8 -, wherein” should read as “strengthening filament 8, wherein”
Page 24, line 16 and Page 25, lines 18-19, the phrase “optical fibre 5 – and optionally” should read as “optical fibre 5 and optionally”
Page 24, line 17 and Page 25, line 19, the phrase “filament 8 – is stopped” should read as “filament 8 is stopped”
Reference character “5” has been used to designate both optical fibre and connector on Page 24, line 32. 
Page 24, line 31 – Page 25, line 1, the phrase “connector 5” should read as “connector 15” which corresponds to Figure 5b of instant application.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claim 1, lines 4-5, the limitation “feeding means” has been interpreted under 112(f) as a means plus a functional limitation because of the combination of a non-structural term “means” and functional limitation “feeding” without reciting sufficient structure to achieve the function. The corresponding structure in the specification is a spool of filament as the feeding source (page 3, lines 1-2).
In Claim 1, line 11, the limitation “feeding means” has been interpreted under 112(f) as a means plus a functional limitation because of the combination of a non-structural term “means” and functional limitation “feeding” without reciting sufficient structure to achieve the function. The corresponding structure in the specification is a spool of filament as the feeding source (page 3, line 9).
In Claim 3, line 2, the limitation “feeding means” has been interpreted under 112(f) as a means plus a functional limitation because of the combination of a non-structural term “means” and functional limitation “feeding” without reciting sufficient 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “determining quality parameters of the layer by means of optical measurements” in claim 1, line 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is depended upon Claim 5, however, claim 5 is cancelled in the newest claim set. Therefore, the dependency of Claim 6 is unclear. For the purpose of the examination, Claim 6 is interpreted as depended upon Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0326802 (“Mark et al” hereinafter Mark) and US2014/0374578A1 (“Bertrand et al” hereinafter Bertrand).
Regarding Claim 1, Mark teaches an apparatus (Figure 1C) for additive manufacturing (abstract), comprising 
at least one material filament (Figure 1B, fiber reinforced composite filament 2), 
at least one printing head (Figure 1C, extrusion print head 1800) for the at least one material filament and feeding means ([0009], spool of fiber composite filament supply) for the at least one material filament, 
wherein the apparatus is designed for producing at least a section of a workpiece (Figure 1C, part 14) by fusing the at least one material filament ([0037], extrusion process includes fusing) and forming a layer of the fused material of the at least one material filament by depositing the at least one fused material filament (Figure 1C, part 14), 
wherein an optical fiber ([0031], fiber or core reinforced material such as optical fiber), an additional printing head ([0107], Figure 1C, fiber print head 199) for the optical fiber and feeding means ([0009], spool of fiber composite filament supply) for the optical fiber are provided, 
wherein the optical fiber is separate from the at least one material filament and from the at least one fused material filament (Figure 1C, fiber print head 199 and extrusion print head 1800 moves parallel to each other [0118]), 
wherein the apparatus is designed for depositing and embedding the optical fiber into the layer of the fused material of the at least one material filament ([0031], the apparatus is capable of performing these functions [0107]. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.), and 

Mark fails to teach an analysis unit is provided, which analysis unit is connected to the optical fiber for determining quality parameters of the laver by means of optical measurements.
However, Bertrand teaches an analysis unit (Figure 1, optical system 20) is provided, which analysis unit is connected to the optical fiber (Figure 1, optical system 20 is connected to the optical fiber 10) for determining quality parameters of the laver by means of optical measurements ([0001], detection and quantitative analysis of hydrogen is a chemical measurement).
Mark ([0031] and [0131]) and Bertrand (abstract) are considered to be analogous to the claimed invention because both are in the same field of using optical fiber as a material for detecting measurement. Therefore, it would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus disclosed by Mark by incorporated an analysis unit as taught by Bertrand because known work in one field of endeavor may prompt variations of it for use in a different field based on design incentives if the variations are predictable. See MPEP 2143, (I)(F).  
Regarding Claim 2, the combination of Mark and Bertrand claimed the apparatus according to claim 1, wherein the apparatus is designed for simultaneously depositing the optical fiber and the at least one fused material filament (Figure 1C shows plurality of printhead 1800 and 199 that can be located independently and on its 
Regarding Claim 3, the combination of Mark and Bertrand claimed the apparatus (Figure 1A) according to claim 1, 
wherein at least one strengthening filament and feeding means ([0084], carbon fiber in the form of a spooled build material) for at least one strengthening filament are provided, 
wherein the at least one strengthening filament is separate from the at least one material filament and from the at least one fused material filament (Figure 1A depicts multiple print heads moving parallel to each other which implies different material can be deposited by different printhead without having contact with each other), and 
wherein the apparatus is designed for embedding the at least one strengthening filament into the layer of the fused material of the at least one material filament (the apparatus is capable of performing these functions. See. MPEP 2114).
Regarding Claim 4, the combination of Mark and Bertrand claimed the apparatus according to claim 3, wherein the apparatus is designed for simultaneously depositing the at least one strengthening filament and the at least one fused material filament (Figure 1C shows plurality of printhead 1800 and 199 that can be located independently and on its own movement mechanism [0108] which implies the apparatus is capable of performing these functions and be control independently, [0164]. See MPEP 2114. ).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0326802 (“Mark et al” hereinafter Mark) and US2014/0374578A1 (“Bertrand et al” hereinafter Bertrand) as applied to claim 1 above, and further in view of US2018/0009054 (“Forseth et al” hereinafter Forseth). 
Regarding Claim 6, the combination of Mark and Bertrand claimed the apparatus according to claim 5 (interpreted as if the claim is depended on claim 1), wherein a control unit (Mark, Figure 1A, controller 20) is provided for controlling
- feeding and fusing of the at least one material filament ([0025], feed rate and the printing rate are controlled), 
- depositing of the at least one fused material filament ([0092], controller control the nozzle to deposit the filament), and 
- feeding, depositing and embedding of the optical fiber into the layer of the fused material of the at least one material filament (Figure 2, S108 and S110 and [0127], the controller is capable of performing these functions. See MPEP 2114.). The combination fails to teach wherein the control unit is connected to the analysis unit and designed for adjusting at least 
- feeding of the at least one material filament ([0127]) and/or 
- fusing of the at least one material filament and/or 
- depositing of the at least one fused material filament 
in dependence on the determined quality parameters, in order to optimize the quality parameters during the additive.
However, Forseth teaches the control unit is connected to the analysis unit ([0019], fiber optic sensors in communication with and can provide feedback to a control system) and designed for adjusting at least 
- feeding of the at least one material filament ([0016], control system in response to sensor can modulate the supply of wire, thus controlling the rate of feeding) and/or 
- fusing of the at least one material filament and/or 
- depositing of the at least one fused material filament 
in dependence on the determined quality parameters, in order to optimize the quality parameters during the additive ([0019, control system can provide orientation control of the wire supply in response to feedback from sensor).
Mark ([0031] and [0131]), Bertrand (abstract), and Forseth ([0019]) are considered to be analogous to the claimed invention because they are in the same field of using optical fiber as a material for detecting measurement. Therefore, it would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus disclosed by the modified Mark by establish a connection between the control unit and analysis unit as taught by Bertrand because applying a known technique to a known device ready for improvement will yield similar and predictable results. See MPEP 2143 (I)(D). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY). YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744